   8:21-cr-00099-RFR-MDN Doc # 10 Filed: 04/01/21 Page 1 of 1 - Page ID # 17




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                                 8:21CR99

      vs.
                                                                ORDER
ALYX M. O'HARE,

                    Defendant.



       The court has been presented a Financial Affidavit (CJA Form 23) in support of a
request for appointed counsel. After a review of the Financial Affidavit, I find that the
above-named defendant is eligible for appointment of counsel pursuant to the Criminal
Justice Act, 18 U.S.C. §3006A, and Amended Criminal Justice Act Plan for the District
of Nebraska.

       IT IS ORDERED that William F. McGinn is appointed as attorney of record for the
above-named defendant in this matter and shall forthwith file an appearance in this
matter.

       IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall
forthwith provide counsel with a draft appointment order (CJA Form 20) bearing the
name and other identifying information of the CJA Panel attorney identified in
accordance with the Criminal Justice Act Plan for this district.

      IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to
the Federal Public Defender for the District of Nebraska and William F. McGinn.


      DATED this 1st day of April, 2021.

                                                BY THE COURT:

                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
